DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s amendments to the claims have overcome each and every objection previously set forth in the Non-final Office Action mailed 2 September 2021. The objection to claims have been withdrawn.
Applicant’s arguments with respect to the rejection of claims 1-11 and 13-20 have been fully considered and are persuasive. The rejection of claims 1-11 and 13-20 has been withdrawn in light of the following amendments. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Joel Bradley on 6 January 2022.
The application has been amended as follows: 
1. 	(Currently Amended) A vehicle comprising:
a door including:
a handle including a switch; and
an e-latch including:
a latch; and

wherein, responsive to detecting grasping of the handle via the switch, the e-latch is configured to pre-flux the motor and transmit an authentication request; and
a body control module to cause the motor to unlock the door via the latch responsive to 
authenticating a fob upon receiving the authentication request, wherein the motor is pre-fluxed while the body control module authenticates the fob.

4. 	(Canceled) 

20. 	(Currently Amended) A method comprising:
detecting, via a switch, a handle of a door being grasped;
responsive to detecting grasping of the handle, pre-fluxing a motor and transmitting an 
authentication request via an e-latch, wherein the motor is configured to drive a latch of the e-latch;
authenticating, via a body control module, a fob upon receipt of the authentication request; and
causing, responsive to authenticating the fob, the motor to unlock the door via the latch, wherein the motor is pre-fluxed while the body control module authenticates the fob. 

REASONS FOR ALLOWANCE
Claims 1-3, 5-18, and 20-21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Although the references of record show some features similar to those of Applicant’s device, the prior art fails to teach or make obvious the invention of claims 1-3, 5-19, 20, and 21.
In regards to claims 1 and 20, the prior art of record fails to disclose the motor is pre-fluxed while the body control module authenticates the fob. The limitation “while the body control module authenticates the fob” is interpreted here as the motor being pre-fluxed before the body control module completes authentication of the fob. 
Brombach, in view of Hu, teaches responsive to detecting grasping of the handle via the switch, the e-latch is configured to pre-flux the motor and transmit an authentication request. However, Hu, fails to disclose the motor is pre-fluxed while the body control module authenticates the fob. Kurpinski, in view of Hu, teaches responsive to detecting grasping of the handle via the switch, the e-latch is configured to pre-flux the motor and transmit an authentication request. While Hu suggests pre-fluxing the motor before the body control module causes the motor to unlock the door via the latch responsive to authenticating a fob upon receiving the authentication request, neither Kurpinski, as modified by Hu, nor Brombach, as modified by Hu, explicitly teaches the motor is pre-fluxed while the body control module authenticates the fob. The examiner can find no motivation to modify the device disclosed by the prior art of record to pre-flux the motor while the body control module authenticates the fob without use of impermissible hindsight or destroying the intended operation of the device.
In regards to claims 2-3 and 5-18, the prior art fails to disclose each and every limitation of claim 1 from which the claims depend.
	In regards to claim 21, the prior art of record fails to disclose a vehicle, wherein responsive to detecting that the latch is in an unlocked position when the motor is pre-fluxed, the e-latch causes the motor to return the latch to the locked position until the fob is authenticated. Kurpinski, in view of Hu, teaches detecting the latch is in the unlocked position and the e-latch causes the motor to return the latch to the locked position. However, Kurpinski, in view of Hu, fails to disclose the e-latch causes the motor to return the latch to the locked position until the fob is authenticated. The examiner can find no motivation to modify the device disclosed Kurpinski, as modified by Hu, without destroying the intended operation of the device and/or without use of impermissible hindsight.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Emily Gail Brown whose telephone number is (571)272-5463. The examiner can normally be reached Monday-Friday, 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.G.B./               Examiner, Art Unit 3675                                                                                                                                                                                         
/KRISTINA R FULTON/               Supervisory Patent Examiner, Art Unit 3675